PER CURIAM.
Appellant was adjudicated guilty and sentenced to two years imprisonment after he pled guilty to the charge of breaking and entering with intent to commit a misdemeanor.
We have carefully reviewed the record on appeal and the briefs filed herein. Upon our consideration thereof, we are of the view that appellant has failed to demonstrate reversible error in the judgment appealed herein, and the same is therefore Affirmed.
■ WIGGINTON, Acting C. J. and JOHNSON and SPECTOR, JJ., concur.